Case 5:21-cv-05003-PKH Document 26             Filed 09/09/21 Page 1 of 1 PageID #: 303




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

JOE BILLY SMITH                                                      PLAINTIFF

v.                                  CASE NO. 5:21-CV-5003

LIEUTENANT AMANDA ARNOLD
AND DEPUTY TOM MULVANEY                                              DEFENDANTS

                                          ORDER

       The Court has received a report and recommendation (Doc. 25) from United States

Magistrate Judge Christy Comstock No objections have been filed and the deadline to file

objections has passed. The Magistrate recommends that the Court grant Defendant’s Motion to

for Summary Judgment. The Court has conducted careful review of this case. The report and

recommendation is proper, contains no clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment (Doc.

20) is GRANTED and Plaintiff’s case is DISMISSED WITH PREJUDICE. No certificate of

appealability shall issue.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this September 9, 2021.


                                                 /s/P. K. Holmes III
                                                 P.K. HOLMES III
                                                 U.S. DISTRICT JUDGE
